The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 2012/0199956 to Lecomte et al (referred to as Lecomte). 
In re claim 1, Lecomte discloses a process for forming a predetermined separation zone 2 inside a donor substrate 1 to be used in a process of transferring a layer onto a carrier substrate 3, comprising implantation of atoms and/or ions into a donor substrate 1 [Figs. 1A-C].

    PNG
    media_image1.png
    185
    229
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    138
    231
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    173
    358
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    170
    337
    media_image4.png
    Greyscale

Application (Figs. 1E, 2A) 	compared to	US Publication 2012/0199956 to Lecomte (Figs. 1B-C)
Lecomte is silent about an implantation dose in a zone of an edge 5 of the donor substrate 1 being lower than an implantation dose 10 in a central zone 6 of the donor substrate.
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in a zone of an edge of the donor substrate being lower than an implantation dose in a central zone of the donor substrate.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Lecomte discloses the implantation of the atoms and/or ions carried out such that the implantation 10 limited to the central zone 6 of the donor substrate 1 [Fig. 1A].
In re claim 3, Lecomte discloses the zone of the edge 5 of the donor substrate comprising a chamfered zone (i.e., cut-corner zone, in Fig. 1A) on the edge of the donor substrate 1 [Fig. 1A].
In re claim 4, Lecomte does not suggest a width of the zone of the edge of the donor substrate being between 1 and 5 mm.  It would have been obvious to a person having skills in the art to have modified the width of the zone in Lecomte by utilizing the claimed “width of the zone of the substrate edge being between 1 and 5 mm.”  Since this is merely a width of the zone that may be desired for given application it has been held that modifying the edge zone of a semiconductor substrate art involves routing skill in the art.  See MPEP 2144.04 and In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 5, Lecomte discloses that the implantation 10 of the atoms and/or ions comprises using a mask on or above the zone of the edge 5 of the donor substrate 1 [Fig. 1C].
In re claim 6, Lecomte discloses the implantation 10 of the atoms and/or ions comprising scanning the donor substrate 1 with an ion beam [Fig. 1A].
Lecomte is silent about the implantation dose toward the zone of the edge 5 of donor substrate 1 being lower than the implantation dose 10 in the central zone 6 of the donor substrate. 
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose toward the zone of the edge of the donor substrate being lower than the implantation dose in the central zone of the donor substrate.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Lecomte discloses the atoms and/or ions comprising helium ions[,] or a helium and hydrogen ions (He-H) [¶0070].
In re claim 8, Lecomte discloses an additional implantation step 10 of atoms and/or ions carried out over the entire surface of the donor substrate 1 [Figs. 1A-C].
Lecomte is silent about the additional implantation having an additional implantation dose lower than in the implantation dose of the implantation of atoms and/or ions.
Lecomte by utilizing the claimed “additional implantation having an additional implantation dose lower than in the implantation dose of the implantation of atoms and/or ions.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Lecomte discloses the implantation of atoms and/or ions comprising an implantation of helium ions, and the additional implantation of atoms and/or ions comprising an implantation of hydrogen ions [¶0070].
In re claim 10, Lecomte is silent about the implantation dose in the zone of the edge 5 of donor substrate 1 being lower than 1 e16 at/cm2.
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in the zone of the edge of donor substrate being lower than 1 e16 at/cm2.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Lecomte discloses a donor substrate 1 for a process of transferring a layer onto a carrier substrate 3 comprising a separation zone 2 including implanted atoms and/or ions [Figs. 1A-C & ¶0067].
Lecomte is silent about an implantation dose in the separation zone being lower in a zone of the edge 5 of the donor substrate 1 than an implantation dose 10 in the separation zone in a central zone 2 of the donor substrate.  
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in the separation zone being lower in a zone of the edge of the donor substrate than an implantation dose in the separation zone in a central zone of the donor substrate.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Lecomte discloses a process for transferring a layer of a donor substrate 1 onto a carrier substrate 3, comprising the following steps:
- attaching a donor substrate 1 to a carrier substrate 3 [¶0067], the donor substrate comprising a separation zone 2 including implanted atoms and/or ions [Figs. 1A-B]; and
1 along the separation zone 2 to detach a remaining portion (i.e., etched substrate 1, in Fig. 1C) of the donor substrate from a layer transferred to the carrier substrate 3.
Lecomte is silent about an implantation dose in the separation zone being lower in a zone of the edge 5 of the donor substrate 1 than an implantation dose 10 in the separation zone in a central zone 6 of the donor substrate.  It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in the separation zone being lower in a zone of the edge of the donor substrate than an implantation dose in the separation zone in a central zone of the donor substrate.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Lecomte does not discloses step b) comprises a thermal annealing of the donor substrate.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “thermal annealing of a donor substrate” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen process step, or upon another variable recited in a claim, the Applicant must show that the chosen step is critical.
In re claim 14, Lecomte discloses a device for limiting an implantation region to a zone of an edge 5 of a donor substrate, the device comprising a limiting means for carrying out an implantation 10 of atoms and/or ions into the donor substrate 1 [Figs. 1A-C].
Lecomte is silent about an implantation dose in a zone of the edge of the donor substrate 1 being lower than an implantation dose 10 in a central zone 2 of the donor substrate.
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in a zone of an edge of the donor substrate being lower than an implantation dose in a central zone of the donor substrate.”  Since this is merely a implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, Lecomte discloses the limiting means comprising a mask [Figs. 1A-C].
In re claim 16, Lecomte does not suggest the mask comprising a ring positioned on or above the donor substrate 1.  It would have been obvious to a person having skills in the art to have modified the mask in Lecomte by utilizing the claimed “mask comprising a ring.”  Since this is merely a mask shape that may In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Lecomte does not suggest the mask configured to mask the zone of the edge of a donor substrate 1 over a width between 1 and 5mm.
It would have been obvious to a person having skills in the art to have modified the width of the zone in Lecomte by utilizing the claimed “mask configured to mask the zone of the edge of a donor substrate over a width between 1 and 5mm.”  Since this is merely a width of the zone that may be desired for given application it has been held that modifying the edge zone of a semiconductor substrate art involves routing skill in the art.  See MPEP 2144.04 and In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 18, Lecomte discloses an ion implanter for implanting ions into a donor substrate comprising a device [Figs. 1A-C and ¶0063].
In re claim 19, Lecomte does not suggest a width of the zone of the edge of the donor substrate being between 1 and 2 mm.  It would have been obvious to a person having skills in the art to have modified the width of the zone in Lecomte by utilizing the claimed “width of the zone of the substrate edge being between 1 and 2 mm.”  Since this is merely a width of the zone that may be desired for given application it has been held that modifying the edge zone of a semiconductor substrate art involves routing skill in the art.  See MPEP 2144.04 and In re Rose 105 USPQ 237 (CCPA 1955).
In re claim 20, Lecomte is silent about the implantation dose in the zone of the edge 5 of donor substrate 1 being between 0.5 el6 at/cm2 and 1 e16 at/cm2.
It would have been obvious to a person having skills in the art to have modified the implantation dose in Lecomte by utilizing the claimed “implantation dose in the zone of the edge of donor substrate being between 0.5 el6 at/cm2 and 1 e16 at/cm2.”  Since this is merely an implantation dose that may be desired for a given application it has been held that modifying the implantation of a semiconductor substrate art involves routing skill in the art MPEP 2144.04 and In re Rose 105 USPQ 237 (CCPA 1955)
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
March 16, 2021										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815